Citation Nr: 0501520	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  97-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungal infections of the ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran had active military service from April 1950 to 
April 1953 and January 1961 to January 1963.  He also had 
periods of service with the Army National Guard from August 
1974 to October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
veteran's claim for service connection for hearing loss.  In 
addition, the veteran's application to reopen claims of 
entitlement to service connection for a back disability and a 
fungal infection of the ears were denied.

In December 1998, the Board remanded this matter to the RO 
for further development.  Subsequently, in September 2002, 
the Board denied the veteran' claims.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court). In a June 2004 Decision, 
the Court vacated the Board's September 2002 decision and 
remanded the issues to the Board for compliance with the 
Courts determination.  The case was subsequently returned to 
the Board. 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a).  VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004).

In the June 2004 Court decision, the Court held that the 
appeal to reopen the veteran's claims for service connection 
for a back disorder and for a fungal infection of the ears 
should be remanded as the Board had failed to discuss 
adequately VA's compliance with the notice provisions of 
38 U.S.C § 5103(a).  

Regarding the claim for service connection for hearing loss, 
the Court determined that the RO did not fully comply with 
the Board's remand instructions in the December 1998 Remand.  
In turn, the Board erred by failing to assure compliance with 
its remand instructions. In that remand, the examiner was 
requested to review the "medical records from Clyde Alley, 
M.D., including his August 1995 letter."  The VA examiner 
appeared to refer to an October 1988 letter from Dr. Alley, 
while failing to adequately discuss the August 1995 letter or 
mention Dr. Alley's opinion of a possible in-service etiology 
for the veteran's hearing loss.  As the Court could not 
determine that VA examiner adequately reviewed the evidence 
in compliance with the December 1998 remand, the Court also 
vacated the Board decision as to this issue. 

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC., 
for the following action:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2.  The RO should schedule the appellant 
for an audiological examination.  The 
claims file and a copy of this remand are 
to be made available to the VA examiner 
for review, and the examiner is asked to 
indicate in the report that he or she has 
examined the claims folder.

The examiner should perform all necessary 
tests in order to determine the nature 
and etiology of the appellant's hearing 
disorder.  The examiner's attention is 
directed to the following medical 
records:  (1) the appellant's service 
medical records; (2) medical records from 
Clyde Alley, M.D., including his August 
1995 letter; and (3) evaluations of his 
hearing in January 1996, February 2000, 
and February 2001.  The examiner is asked 
to render an opinion as to whether it is 
as likely as not that the appellant 
currently has hearing loss that is 
related to his active military service 
(i.e., 1950 to 1953 and 1961 to 1963), or 
to any disease or injury incurred during 
active duty for training (usually annual 
2 week periods of training), or to any 
injury incurred during inactive duty 
training (usually week-end drills).  The 
examiner's opinion should discuss the 
appellant's post-service noise exposure, 
including shooting with his sons once a 
week.  In response to the Court's June 
2004 decision, the examiner should also 
discuss whether examination findings in 
August 1974 showing 25 decibels at 4000 
hertz in the right ear and in January 
1983 showing 30 decibels at 4000 hertz in 
the right ear can be considered within 
normal limits or whether these findings 
disclose high frequency sensorineural 
hearing loss.  The complete medical 
rationale for any opinion should be 
included in the report.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any benefit sought is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

